PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/951,366
Filing Date: 12 Apr 2018
Appellant(s): SMITH et al.



__________________
Rachel A. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/22/2021 appealing from the Office action mailed 9/9/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
In response to appellant’s argument that Aoki is silent to any blower speeds (page 4 of appeal brief), col. 9, lines 57-61 of Aoki discloses the air volume is controlled by changing a voltage level of the motor 17a of the blower 17 or by changing a pulse width of pulse width voltage. Changing voltage or pulse width of a motor is a known way to adjust speed of the motor which adjust speed of the blower. 
Further, the rejection is relied upon the third embodiment of controlling the air volume Va blown by the blower in Fig. 10. As disclosed in Aoki’s col. 10, lines 37-67 and col. 11, lines 1-32, engine coolant temperature Tw1 is at 60°C and Tw3 is at 80°C. Clearly, as shown in Fig. 10, the blower is at higher air flow volume Va10 when the engine coolant temperature Tw is greater than Tw3 (80°C); while the blower stays at lower air flow volume Va7 when the engine coolant temperature Tw is below Tw1 (60°C). Therefore, the general concept of the blower controlling is to provide lowest speed when the engine coolant is below Tw1 (60°C) when the engine is in warm up state (i.e., both “YES” in steps S120 and s130 and ECT<HCT as claimed); and highest speed when the engine coolant is above Tw3 (80°C) when the engine coolant is hotter than TAO to provide sufficient heating (i.e. ECT>HCT as claimed). 

In response, independent claims 1 and 21 do not require a heater core temperature. Instead, the controller receives “a signal indicative of a heater core temperature (HCT)”. When the a/c system of the vehicle performs heating, heater core 14 shown in Figs. 1-3 exchanges heat with an incoming air and the heated air is delivered to an inside space of the vehicle. The temperature of the inside space depends on the temperature of the heater core 14, so the sensor 36 “indicates” the temperature of heater 14. Also, the inside temperature sensor 36 sends a signal to the ECU to calculate TAO (see Tr in formula 1 in col. 6). Therefore, the signal of the inside temperature sensor 36 is “a signal indicative of a heater core temperature (HCT)” as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FOR K LING/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.